Title: From John Adams to Mathew Carey, 29 October 1822
From: Adams, John
To: Carey, Mathew



Dear Sir
Quincy Oct. 29. 1822.

I thank you for the new edition of your works on our state & prospects, you are deserving well of your country for your indefatigable exertions to preserve & improve her liberties her comforts her wealth prosperity honor & glory. Your ideas of political economy, are so conformable to my own that I always hear your works read with peculiar pleasure, but my faculties of mind & body are so declined & so nearly extinguished, that reading & writing are out of the question. I can only dictate a few abrupt lines. It is astonishing to me that my dear fellow citizens appear to be so incapable of learning wisdom by experience. Your writings will do a great deal of good but will never be completely effectual until you lay the axe at the root of the tree you must reduce the standard of value to silver dishonest money produces all sorts of dishonesty & folly. It decomposes the morality, the religion, the government, the policy, the literature, the science, the agriculture, the commerce, the manufactures & the common sense of the people. It plunders the widow & the fatherless, the ladies maid & the kitchen scullion & every honest man in the community to heap up two or three millions of dollars as so many dung hills to be scattered about hereafter by spoilt children There never can be an honest superstructure without an honest foundation.
I am as usual obliged to borrow the hand of a friend to assure you of the gratitude of / your hble St.
J A.